UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20-549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-53566 CHANGDA INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0521484 (I.R.S. Employer Identification No.) 10th Floor Chenhong Building No. 301 East Dong Feng Street Weifang, Shandong, People’s Republic of China (Address of principal executive offices) (Zip Code) 86 1 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” ion Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As ofJuly 30, 2010, there are 18,964,025 shares of our common stock, par value $0.001 per share common stock issued and outstanding. 1 FORM 10-Q CHANGDA INTERNATIONAL HOLDINGS, INC. INDEX Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T Controls and Procedures 23 PART II 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 2 Changda International Holdings, Inc. Condensed Consolidated Balance Sheets Note As of June 30, As of December 31, US$’000 US$’000 ASSETS (unaudited) Current assets Cash and cash equivalents Trade and other receivables, net Inventories Prepaid lease payments, net 37 37 Government grant receivables in respect of tax Total current assets Intangible assets 3 4 Property, plant and equipment Prepaid lease payments, net Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Trade and other payables Other short-term borrowings Short-term interest-bearing borrowings Promissory notes 10 - Income tax payables Total current liabilities Deferred government grants Other borrowings - Total non-current liabilities Total liabilities Commitments and contingencies 7 Stockholders’ equity Common stock, par value $0.001 per share, 100,000,000 shares authorized, 18,964,025 shares issued and outstanding as of June 30, 2010 and December 31, 2009 4 19 19 Additional paid-in capital Statutory reserves Accumulated other comprehensive income Accumulated profits Total stockholders’ equity Total liabilities and stockholders’ equity See the accompanying notes to condensed consolidated financial statements. 3 Changda International Holdings, Inc. Condensed Consolidated Statements of Operations and Other Comprehensive Income Six months ended June 30, Three months ended June 30, Note US$’000 US$’000 US$’000 US$’000 (unaudited) (unaudited) (unaudited) (unaudited) Operating revenues Cost of sales ) Gross profit Operating expenses Depreciation of property, plant and equipment ) Amortization of intangible assets (1 ) - - - Amortization of prepaid lease expenses ) ) (9
